


EXHIBIT 10.1


GUESS?, INC.
2015 ANNUAL INCENTIVE BONUS PLAN




Section 1. Purposes


The purposes of the Guess?, Inc. 2015 Annual Incentive Bonus Plan (this “Plan”)
are (i) to attract, retain and motivate selected officers and other key
employees of Guess?, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries (as defined in Section 3(c) below), and (ii) to provide the Company
with the opportunity to award incentives, which may be structured to qualify as
“performance-based compensation” as that term is defined in Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986, as amended (the
“Code”), to achieve specific goals.


Section 2. Administration and Interpretation


(a) This Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”), which shall
consist of not less than two members of the Board. The Committee may designate
all or any portion of its power and authority under this Plan to any
sub-committee of the Committee or to any executive officer or executive officers
of the Company (each an “Authorized Committee Designee”); provided that no such
designation shall be permitted or effective with respect to any award to, or any
other matter concerning, any Covered Employee. An Authorized Committee Designee,
to the extent provided by the Committee, shall have and may exercise all the
power and authority of the Committee hereto, subject to the limitations set
forth in the immediately preceding sentence.


(b) The Committee shall have full power and authority to construe and interpret
this Plan and may from time to time adopt such rules and regulations for
carrying out this Plan as it may deem necessary or advisable. Any action taken
by, or inaction of, the Committee relating or pursuant to this Plan and within
its authority hereunder or under applicable law shall be within its absolute
discretion and shall be conclusive and binding upon all persons. No member of
the Committee, nor any person acting at the direction thereof, shall be liable
for any act, omission, interpretation, construction or determination made in
good faith in connection with this Plan (or any award made under this Plan), and
all such persons shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time. In making any
determination or in taking or not taking any action under this Plan, the
Committee may obtain and may rely upon the advice of experts, including
employees and professional advisors to the Company. No director, officer or
agent of the Company shall be liable for any such action or determination taken
or made or omitted in good faith. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company or to third parties.


Section 3. Participation


(a) Participation in this Plan during any fiscal year shall be limited to (i)
any person serving as Chief Executive Officer of the Company and each other
executive officer of the Company that the Committee determines, in its
discretion, is or may be a “covered employee” of the Company within the meaning
of Section 162(m) (“Covered Employees”) and (ii) those key employees of the
Company and its Subsidiaries, other than the Covered Employees, who, in the sole
opinion of the Committee, are in a position to have a significant impact on the
performance of the Company and who are selected by the Committee (“Key
Employees” and together with the Covered Employees, “Participants”); provided
that participation by an employee of a Subsidiary shall be subject to approval
of this Plan by such Subsidiary’s Board of Directors, which approval shall
constitute the Subsidiary’s agreement to pay, at

1

--------------------------------------------------------------------------------




the direction of the Committee, awards directly to its employees or to reimburse
the Company for the cost of such participation in accordance with rules adopted
by the Committee.


(b) Unless otherwise determined by the Committee in its sole and absolute
discretion, or as provided in a Participant’s employment agreement, if a
Participant ceases to be employed by the Company and/or its Subsidiaries prior
to the end of a fiscal year for any reason other than disability (as determined
by the Company), retirement at or after age 55, or death, his or her
participation in this Plan for such year will terminate forthwith and he or she
will not be entitled to any award for such year. Unless otherwise determined by
the Committee in its sole and absolute discretion, or as provided in a
Participant’s employment agreement, if, prior to the end of a fiscal year, a
Participant’s employment ceases because of disability (as determined by the
Company), retirement at or after age 55, or death, or if the effective date of
participation by a Participant for any year shall be after the first day of such
fiscal year, the Participant shall be entitled to receive only that proportion
of the amount, if any, that he or she otherwise would have received under this
Plan for the full fiscal year which the number of days of his or her
participation in this Plan during such fiscal year bears to the total number of
days in such fiscal year. The Committee has the authority to provide for the
treatment of awards then-outstanding under this Plan in connection with a
“Change in Control” of the Company (as that term is defined in the Company’s
2004 Equity Incentive Plan). If the effective date of participation by a Covered
Employee for any fiscal year shall be after the first day of the fiscal year,
then the Committee shall establish the Performance Goal(s) (as defined in
Section 4(c) below) for such Covered Employee while the performance relating to
such Performance Goal(s) remain substantially uncertain within the meaning of
Section 162(m) and in no event after 25% of the fiscal year has elapsed to the
extent the Committee intends the award for that Covered Employee under this Plan
for that year to constitute “performance-based compensation” under Section
162(m).


(c) The term “Subsidiary” shall mean any corporation at least 50% of whose
issued and outstanding voting stock is owned, directly or indirectly by the
Company.


Section 4. Determination of Incentive Awards


(a) For each fiscal year, the Committee shall: (i) determine the Participants
who are to be eligible to receive performance-based awards under this Plan
during such year, (ii) notify each such Participant in writing concerning his or
her selection for participation in this Plan for such year, (iii) select the
Performance Criteria applicable to such year for each such Participant and (iv)
establish, in terms of an objective formula or standard for each Participant,
the Performance Goal and the amount of each award which may be earned for such
year if such Performance Goal is achieved. Such determinations and actions
shall, with respect to any award intended to qualify as “performance-based
compensation” under Section 162(m), be taken within the time period prescribed
by Section 162(m) for the applicable fiscal year.


(b) The term “Performance Criteria” means the criteria or criterion that the
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant. The Performance Criteria that will be used
to establish Performance Goal(s) are limited to the following: earnings or
losses or net earnings or losses (in each case including earnings or losses
before or after taxes, before or after interest and taxes, before or after
interest, taxes, depreciation and/or amortization, or before or after interest,
taxes, depreciation, amortization and/or rent), economic value-added models
(defined as net operating profit after taxes minus weighted average cost of
capital times invested capital), operating earnings or income (before or after
taxes), earnings per share, cash flow (which means cash and cash equivalents
derived from either net cash flow from operations or net cash flow from
operations, financing and investing activities), free cash flow or cash flow per
share (before or after dividends), return on capital (including return on total
capital or return on invested capital), absolute and/or relative return on
equity or assets or on net investment income or on invested capital, return on
investment, cash flow return on investment, cash flow return on capital,
improvement in or

2

--------------------------------------------------------------------------------




attainment of expense levels or working capital levels (including cash,
inventory and accounts receivable), cost containment or reduction, pre-tax
profits, earnings growth, gross revenue or revenue growth, sales (including same
store or comparable sales) or sales growth, share price, share price growth,
total shareholder returns, gross or net profit margin, operating margin,
financial ratios (including those measuring liquidity, activity, profitability
or leverage), cost of capital or assets under management, or any combination of
the foregoing, any of which may be measured on an absolute or relative
(including, without limitation, relative to the performance of other companies
or upon comparisons of any of the indicators of performance relative to other
companies) basis.


(c) The term “Performance Goal” means the goal(s) established in writing by the
Committee for the fiscal year based upon the Performance Criteria. The
Performance Goal may be expressed in terms of consolidated Company performance
or the performance of a Subsidiary, segment, division or business unit of the
Company (or any combination of the foregoing).


(d) Actual financial performance shall be measured by reference to the Company’s
financial records and the consolidated financial statements of the Company, to
the extent applicable. To the extent provided by the Committee at the time it
establishes the applicable Performance Goal(s) with respect to an award to a
Covered Employee that is intended as “performance-based compensation” within the
meaning of Section 162(m), the Performance Goal(s) and/or performance
measurements shall be adjusted to mitigate the unbudgeted impact of material,
unusual or nonrecurring gains and losses, accounting changes, or other items
specified by the Committee at the time of establishing the Performance Goal(s).
As to any other award, the Committee may (whether specified at the time it set
the applicable Performance Goal(s) or otherwise) adjust the Performance Goal(s)
and/or performance measurements to mitigate the unbudgeted impact of material,
unusual or nonrecurring gains and losses, accounting changes, or other items
determined appropriate by the Committee. The Committee is authorized at any time
during or after the fiscal year to increase (except with respect to awards
payable to Covered Employees that are intended as “performance-based
compensation” within the meaning of Section 162(m)), reduce or eliminate the
amount of an award payable to any Participant for any reason. The Committee may
also provide that the Chief Executive Officer or Chairman of the Board shall
have the discretion to increase or decrease the award otherwise payable to any
Key Employee based upon their individual performance during the fiscal year.


Section 5. Awards


(a) No later than 90 days after the last day of each fiscal year, the Committee
shall determine awards to Participants for such fiscal year by comparing actual
financial performance to the Performance Goal(s), Performance Criteria and
amounts of awards adopted by the Committee for such year and the Committee
shall, with respect to Covered Employees, certify, by resolution or other
appropriate action in writing, whether the amount of the award has been
accurately determined in accordance with the terms, conditions and limits of
this Plan and whether the Performance Goal(s) and any other material terms
established by the Committee or set forth in this Plan were in fact satisfied.
Each award under this Plan shall be paid in cash promptly after the amount of
the award has been determined and, with respect to awards to Covered Employees,
the Committee has certified that the relevant Performance Goal(s) have been
achieved; provided, that in all events, each award shall be paid no later than
the 15th day of the third month following the Company’s first taxable year in
which such award is no longer subject to a substantial risk of forfeiture unless
a participant elects to defer payment if permitted by the Committee and on such
terms as may be contained in the applicable deferred compensation plan or
arrangement.


(b) No award under this Plan shall be considered as compensation in calculating
any insurance, profit-sharing, retirement, or other benefit for which the
recipient is eligible unless any such insurance, profit-sharing, retirement or
other benefit is granted under a plan which expressly provided that incentive
compensation shall be considered as compensation under such plan.


    

3

--------------------------------------------------------------------------------




(c) There is no requirement that the maximum amount available for awards in any
fiscal year be awarded, nor that an award will be granted to any particular
Participant for any fiscal year. Any portion of any amount available for making
awards for any fiscal year which shall not have been awarded, shall not carry
over or increase the maximum amount of awards payable in any subsequent year.


(d) Notwithstanding any provision in this Plan to the contrary, the maximum
award payable to any Participant under this Plan with respect to any one fiscal
year of the Company shall be $7.5 million, and such limitation shall be
pro-rated (based on the number of months in such fiscal year) for any fiscal
year of the Company that is less than 12 calendar months.


(e) In the exercise of its discretion, the Committee may allow a Participant to
elect to defer the receipt of all or any portion of an award under this Plan.
Any such deferral shall be made pursuant to the terms and conditions set forth
in any deferred compensation plan or arrangement adopted by the Company. In the
case of any deferred payment of an award to a Covered Employee that is intended
as “performance-based compensation” within the meaning of Section 162(m), after
the attainment of the applicable Performance Goal any amount in excess of the
amount otherwise payable shall be based on either Moody’s Average Corporate Bond
Yield (or such other rate of interest that is deemed to constitute a “reasonable
rate of interest” for purposes of Section 162(m)) over the deferral period or
the return over the deferral period of one or more predetermined actual
investments such that the amount payable at the later date will be based upon
actual returns, including any decrease or increase in the value of the
investment(s).


Section 6. Death of Participant


If a Participant dies before or after termination of employment but prior to the
payment date of an award for which such Participant is otherwise entitled
hereunder, any such unpaid award shall be paid to his or her legal
representatives or, where the Committee has authorized the designation of
beneficiaries, to such beneficiaries as may have been designated by the
Participant, at the time that awards are payable to Participants generally under
Section 5(a).


Section 7. Non-Assignability and Contingent Nature of Rights


No Participant, no person claiming through him or her, nor any other person
shall have any right or interest in this Plan or its continuance, or in the
payment of any award under this Plan, unless and until all the provisions of
this Plan, the rules adopted thereunder, and restrictions and limitations on the
award itself have been fully complied with. No rights under this Plan,
contingent or otherwise, shall be transferable, assignable or subject to any
pledge or encumbrance of any nature.


Section 8. Source of Payments


The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under this Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.


Section 9. Tax Withholding


The Company or a Subsidiary thereof, as appropriate, shall have the right to
deduct from all payments made under this Plan to a Participant or to a
Participant’s beneficiary or beneficiaries any Federal, state or local taxes
required by law to be withheld with respect to such payments.


Section 10. Duration, Termination and Amendment


Subject to approval by the Company’s stockholders at the 2015 annual meeting of
Company stockholders, this Plan shall be effective immediately and shall
continue in effect until the first meeting of the Company’s stockholders that
occurs in 2020. The expiration or termination of this Plan shall not

4

--------------------------------------------------------------------------------




effect awards granted under this Plan, or the Committee’s rights or authority
with respect thereto, prior to the date of such expiration or termination.


The Committee may at any time terminate or from time to time modify or suspend,
in whole or in part, and if suspended, may reinstate, any or all of the
provisions of this Plan in such respects as the Committee may deem advisable;
provided that no such termination or modification shall impair any rights which
have accrued under this Plan; and provided further, that the Committee may not
without stockholder approval adopt any amendment that would require the vote of
stockholders pursuant to Section 162(m) as to any awards intended to constitute
“performance-based compensation” under Section 162(m).


Section 11. Construction


The term “award” or “awards” as used in the preceding provisions of this Plan
refer to an award or awards, as the case may be, granted under this Plan. This
Plan is intended to satisfy Section 409A of the Code and avoid any tax, penalty,
or interest thereunder, and shall be construed consistent with that intent. As
to compensation that the Committee then intends as “performance-based
compensation” under Section 162(m), this Plan shall be construed and
administered to comply with Section 162(m).


Section 12. No Restriction on Corporate Powers; Deductibility


This Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any sale of all or any portion of the assets
of the Company or any Subsidiary, any merger or consolidation of the Company or
any Subsidiary, a reorganization, dissolution or liquidation of the Company or
any Subsidiary, any other event or series of events (whether of a similar
character or otherwise), or any other corporate action. This Plan shall not
affect in any way the right or power of the Company to award other compensation
(whether or not intended to constitute “performance-based compensation” under
Section 162(m)) under any other plan or authority (including, without
limitation, the general authority of the Board and the Committee to award
compensation in such circumstances as it may determine to be appropriate). The
Company is not required to qualify any compensation, awarded under this Plan or
otherwise, as “performance-based compensation” under Section 162(m), and the
Company specifically reserves the right to award non-deductible compensation in
such circumstances as it may determine to be appropriate.


Section 13. Headings


The headings of sections herein are included solely for convenience of reference
and shall not affect the meaning of any of the provisions of this Plan.


Section 14. Governing Law


This Plan shall be governed by and construed in accordance with the laws of the
State of California.


Section 15. No Contract of Employment or Right to Awards


Nothing contained herein shall be construed as a contract of employment between
the Company and any Participant, or as giving a right to any person to be
granted awards under this Plan or to continue in the employment of the Company
or any of its Subsidiaries, or as limiting the right of the Company or any of
its Subsidiaries to discharge any Participant at any time, with or without
cause.


Section 16. Clawback Policy


The awards under this Plan are subject to the terms of the Company’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of awards under this Plan.




* * * * *



5